AQ 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
: Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Judgment in a Criminal Case
(For a Petty Offense)

Vv.
PLETCHER, JEREMY L EDCR19-00160-KK
Case No. CCI15 7774220

USM No.
Rebecca Abel, DFPD

 

Defendant's Attorney

THE DEFENDANT: PLETCHER, JEREMY L

M THE DEFENDANT pleaded W guilty © nolo contendere to count(s) One

 

(1 THE DEFENDANT was found guilty on count(s) _

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
43 CFR 8365.1-4(b)(2) Possession of Controlled Substance (Meth) 03/02/2019 One
The defendant is sentenced as provided in pages 2 through ; 2 ____ of this judgment.

O THE DEFENDANT was found not guilty on count(s)

1} Count(s)  sisti‘éC O are dismissed on the motion of the United States.

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence. or mailing address until all fines. restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 943. May 10, 2019

 

  

Date of Imposition of Judgment

- L—_.. of Judge

Kenly Kiya Kato, United States Magistrate Judge

4|41]19

Defendant’s Year of Birth: ‘1973

 

City and State of Defendant's Residences.

LANDERS, CA

 

 

Name and Title of Judge

 

Date
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
i Sheet 3 — Criminal Monetary Penalties

Judgment— Page 2 of 3

DEFENDANT: PLETCHER, JEREMY L

CASE NUMBER: CC15 7774220 _EDCR19-00160-KK
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 $ 250.00 $0.00 5 0.00
C] The determination of restitution is deferred until . An -lmended Judgment in a Criminal Case (AO 245C) will be

entered afler such determination.
[] The defendant must make restitution (including community restitution) 10 the following payées in the amount listed below.

If the defendant makes a partial payment, cach payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage pay ment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Total Loss**

Restitution Ordered Priority or Percentage

       

 

TOTALS $ 0.00 § 0.00

 

[J Restitution amount ordered pursuant to plea agreement $

LC] The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

{1 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(1 the interest requirement is waived for (fine O restitution.

(the interest requirement for the fine (J _ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AQ.2451 (Rey. 11/16) Judgment ina Criminal Case for a Petty Offense
° Sheet 4 — Schedule of Payments

 

 

 

Judgment Page 3 of 3
DEFENDANT: PLETCHER, JEREMY L
CASE NUMBER: CCI15 7774220 EDCR19-00160-KK
SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
A  () Lump sum payment of $ _ _ due immediately, balance due
Cl not later than “reer kcamonbaananemnnaptgietsealestinere totam tegieteminmen nett: tuberbenrepwins/aimnannpinnieuas * or
C] inaccordance with cc, © D, O E,or C) F below); or
B (1 Payment to begin immediately (may be combined with 1 C, [ D,or © F below); or
C © Payment in equal (e.g., weekly. monthly, quarterly) installments of $ ; over a period of
ee (¢.g., months or years), tocommence (e.g., 30 or 60 days) after the date of this judgment: or
D ( Paymentinequal _ (e.g. weekly, monthly, quarterly) instalimentsof $ over a period of
«fe. g., months or years), to commence —__ ___ (e.g., 30 or 60 days) after release from imprisonment to
a term of supervision; or
E (© Payment during the term of probation will commence within (e.g., 30 or 60 days) afler release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special instriictions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $275 are due by 3/13/20 payable to:
United States District Court

255 E. Temple St., Ste. 1178

Los Angeles, CA 90012

Unless the court has expressly ordered otherwi:

due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federa

se, if this judgment imposes imprisonment, payment of criminal! monetary penalties is
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

Bureau of

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

{1 Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[i The defendant shall pay the cost of prosecution.
[1 The defendant shall pay the following court cost(s): 0.00

(1 The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest. (6) community restitution. (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
